Citation Nr: 0416204	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a cold injury to the right and left hands.

2.  Entitlement to service connection for a claimed right 
knee disability.

3.  Entitlement to service connection for a claimed left knee 
disability.

4.  Entitlement to service connection for claimed bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO which, 
inter alia, denied service connection for residuals of a cold 
injury to the hands, right and left knee disabilities and 
bilateral hearing loss.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.  A transcript of the hearing testimony has been 
associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
residuals of a cold injury to both hands, for right and left 
knee disabilities and for bilateral hearing loss.  
Specifically, the veteran contends that his hands were 
exposed to extreme cold during basic training in Colorado and 
that he has current cold injury residuals therefrom.  In 
addition, the veteran asserts that he has current right and 
left knee disabilities manifested by arthritis of the knees 
that was initially incurred in or aggravated by service.  
Finally, the veteran maintains that he was exposed to loud 
noise during service which ultimately led to his current 
hearing loss.  

A careful review of the veteran's service medical records 
shows that the veteran was treated for right knee pain during 
service.  X-rays at that time were normal.  There is no 
indication that the veteran was treated for a cold injury, a 
left knee injury or hearing loss during service.  

The veteran's private doctor provided an October 2002 
statement noting that he had recently treated the veteran who 
complained of severe pain in his knees, hands, hip, back, 
shoulder and neck.  The private doctor noted that the veteran 
had a history of degenerative joint disease in his right knee 
for thirty years; that he had a history of osteoarthritis in 
his hands and shoulders; and that he had also been diagnosed 
as having rheumatoid arthritis at the VA hospital in 
Muskogee.  

In an August 2003 statement, the veteran's private doctor 
indicated that the veteran had severe hearing loss 
bilaterally, damaged while in the artillery.  The doctor also 
noted that the veteran complained of chronic recurrent pain 
in the neck and both knees.  

The evidentiary record also reflects that the veteran is in 
receipt of Social Security Disability benefits; however, the 
medical evidence on which the Social Security Disability 
award is based are not associated with the claims file.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in September 2003.  With 
regard to the claim of service connection for hearing loss, 
the veteran's representative indicated that the veteran had 
been diagnosed with a bilateral hearing loss and that his 
treating physician indicated that the hearing loss may very 
well be related to his noise exposure while in service.  The 
veteran reported that his ears began to ring in service and 
that he experienced episodes of discharge from the ears and 
pain and ringing during service and after service.  The 
veteran asserts that a doctor told him he had nerve damage 
within a year after his discharge from service.

The Board notes that the record contains only a written 
statement indicating bilateral hearing loss, damaged while in 
the artillery.  The medical records diagnosing the hearing 
loss are not associated with the claims file, and a rationale 
for the opinion expressed regarding possible etiology of the 
hearing loss has not been presented.  

With regard to the claim of service connection for residuals 
of a cold injury, the veteran testified that he experienced 
frost bite of his hands during an infiltration in basic 
training in Colorado.  The veteran described numbness of his 
hands and indicated that his fingers turned blue.  The 
veteran reported that he went to sick call and was restricted 
to barracks for about two weeks.  The veteran testified that 
two of his fingers "busted open" and that when his hands 
get cold in the winter they still bust open.  The veteran 
also reported symptoms of itching.  The veteran reported that 
he was treated for the frost bite residuals at the VA in 
Oklahoma City in about 1966.  The veteran reported that he 
was told those records had been lost.  

With regard to the claim of service connection for 
disabilities of the right and left knees, the veteran 
testified that he played football in service and that he 
began to notice knee pain.  The veteran reported that he was 
told he had calcium build up.  The veteran testified that he 
received treatment for knee pain in about 1967 or 1968 from 
the VA in Oklahoma City.  The veteran also testified that he 
has received treatment for his knees for over 20 years from 
his family doctor, Noel Miller.  

In sum, the veteran essentially contends that the record is 
incomplete.  Specifically, the veteran testified at his 
personal hearing in September 2003 that he was treated for 
hearing loss, frostbite of the hands and knee pain at the VA 
in Oklahoma City in the late 1960's.  It does not appear that 
the RO attempted to obtain these records.  

In addition, the record reflects that the veteran has been 
awarded Social Security Disability; however, the medical 
records on which that award was based are not associated with 
the claims file.  

Finally, the veteran's private doctor has opined that the 
veteran's hearing loss is related to service.  There are no 
audiological reports in the claims file which would show the 
current nature, extent, severity and/or likely etiology of 
the veteran's hearing loss.

In light of the foregoing, the case must be remanded to the 
RO for further development of the record, and attempts should 
be made to obtain additional medical records.  After all such 
records are obtained, the veteran should be afforded VA 
examinations to determine the current nature and likely 
etiology of the claimed disabilities.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide any evidence in 
his possession that pertains to the 
claim, to include any service medical or 
VA treatment records.

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
cold injury residuals, right and left 
knees and/or hearing loss, not already 
associated with the claims file.  
Specifically, the RO should obtain 
records from the Oklahoma City VA medical 
facility from 1967-1969; as well as all 
treatment records from the veteran's 
family doctor, Noel Miller.

3.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

4.  The RO then should schedule the 
veteran for VA skin, orthopedic and 
audiological examinations to determine 
the current nature and the likely 
etiology of the claimed cold injury 
residuals, right and left knee 
disabilities and hearing loss.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiners in connection with the 
requested studies.  The examiners in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the cold injury residuals, right and 
left knee disabilities and hearing loss.  
Based on his/her review of the case and 
examination of the veteran, the examiners 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has 
current disability of the hands, right 
and/or left knees and/or hearing loss, 
due to disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination reports should be associated 
with the claims folder.  

5.  Following completion of the 
development requested hereinabove, the RO 
must review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 and Quartuccio is completed.  
If the benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


